DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
The applicant’s specification provides no specifical reasoning or critical functionality for the use of only having two grooves, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have only two grooves as desired by the user as a matter of routine engineering design choice.
Applicant’s arguments allege ‘precision’ of grasping as a reasoning for only two grooves but this language does not appear in Applicant’s specification. Applicant’s specification provides no such reasoning. The only mention of the grooves are in Paragraph 0019 of Applicant’s specification stating: ‘Grasping portion92 further includes a first groove 96 and a second groove 98, which can provide additional features for which instrument 18 can grasp.’. Applicant’s specification provides no specific reasoning of critical functionality for only having two grooves.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagin et al. (US 2008/0281313) in view of Utley et al. (US Patent No. 6139545) and Richmond et al. (US 2001/0010010) and Graber (US Patent No. 5190561) and Mock (US 2010/0076534).
Regarding claim 1, Fagin teaches a stimulation probe (20), comprising: 
a proximal end connector, wherein the proximal end connector is electrically conductive (Paragraph 0018; interface between element 20 and element 18; not explicitly shown but would inherently exist); 

a handle including a curved proximal end coupled to a second end of the wire, the handle including a curved distal end opposite the proximal end, and the handle including an axially elongate cylindrical grasping portion configured to be grasped by an instrument and the grasping portion including an outer surface (the non-patterned section of element 20 shown in Figure 1; Paragraphs 0004 and 0022; cylindrical in shape thus considered curved) but Fagin is silent on the grasping portion having a handle diameter and two radial grooves along the grasping portion. Graber teaches a grasping portion having a handle diameter and two radial grooves along the grasping portion, the two grooves formed into the outer surface of the cylindrically elongate portion as circular grooves about an axis of the cylindrically elongate portion (Figures 2 and 8; Column 3, Lines 46-57; two of circumferentially cut grooves 34); 
Fagin is silent on a needle extending from the distal end of the handle and terminating at a conductive tip, the needle having a needle diameter less than the handle diameter, wherein an axial length of the handle and the needle less than 3.0 centimeters, as measured from the proximal end of the handle to the conductive tip.
Utley teaches a needle (32) extending from the distal end of the handle (30) and terminating at a conductive tip (32A and 32B) the needle having a needle diameter less than the handle diameter of the outer surface of the cylindrical elongate portion (Figures 3 and 4).
Richmond teaches laparoscopic devices with a length less than 3 cm (Paragraph 0039).
Fagin teaches wherein the needle and the handle are configured to be laparoscopically introducible into a laparoscopic surgical site (Paragraphs 0004 and 0022).
Fagin is being used to teach a stimulation probe (20) for laparoscopic procedures modified with the design of Utley to replace the patterned tip of element 20 of Fagin with the needle electrode (32) taught by Utley and modified by Richmond to specifically teach a device used in laparoscopic procedures with a length of less than 3cm (Paragraph 0039 of Richmond).

Fagin in view of Graber are silent on there being only two grooves along the grasping portion. The applicant’s specification provides no specifical reasoning or critical functionality for the use of only having two grooves, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have only two grooves as desired by the user as a matter of routine engineering design choice.
It would have been obvious to one of ordinary skill in the art to have modified Fagin with Graber to increase the grip of the handle thus allowing easier manipulation of the tool (Column 3, Lines 46-57 of Graber).
It would have been obvious to one of ordinary skill in the art to have modified Fagin with Utley because Utley teaches the design of the electrodes as being a design choice which one of ordinary skill in the art could determine (Column 5, Line 65-Column 6, Line 3).
It would have been obvious to one of ordinary skill in the art to have modified Fagin with Richmond to have made the laparoscopic device of Fagin less than 3cm in length because it allows for easy laparoscopic procedures thereby allowing for noninvasive procedures (Paragraph 0039 of Richmond).
Regarding claim 2, Fagin is silent on the length of the probe. Richmond teaches wherein the length is less than 2.0 centimeters (Paragraph 0039). Fagin is being used to teach a stimulation probe (20) for laparoscopic procedures that is being modified by Richmond to specifically teach a device used in laparoscopic procedures with a length of less than 3cm (Paragraph 0039 of Richmond).It would have been obvious to one of ordinary skill in the art to have modified Fagin with Richmond to have made the laparoscopic device of Fagin less than 
Regarding claim 3, Fagin is silent on the insulating sheath. Utley teaches wherein the needle is covered in an insulating sheath (36) extending from the handle to the conductive tip, wherein the conductive tip is characterized by an absence of the insulating material (Figures 3 and 4). It would have been obvious to one of ordinary skill in the art to have modified Fagin with Utley because it allows for more precise stimulation and helps prevent unnecessary stimulation (Column 6, Lines 18-23 of Utley).
Regarding claim 5, Fagin is silent on the dimension of the probe. Utley teaches wherein the handle diameter is in a range of approximately 2-4 mm. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a handle diameter in a range of approximately 2-4 mm, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the handle diameter in a range of approximately 2-4 mm as desired by the user as a matter of routine engineering design choice.
Regarding claim 6, Fagin is silent on the dimension of the probe. Utley teaches wherein the needle diameter is in the range of 0.5 mm to 1.5 mm. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a needle diameter in the range of 0.5 mm to 1.5 mm, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the needle diameter in the range of 0.5 mm to 1.5 mm as desired by the user as a matter of routine engineering design choice.
Regarding claim 7, Fagin in view of Utley are silent on wherein a ratio of the handle diameter to the needle diameter is approximately 3:1. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a ratio of handle diameter to needle diameter is approximately 3:1, thus claimed limitation is a design choice.  Therefore it would 
Regarding claim 8, Fagin in view of Utley are silent on wherein a length of the needle is greater than a length of the handle. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a length of the needle is greater than a length of the handle, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the length of the needle is greater than a length of the handle as desired by the user as a matter of routine engineering design choice.
Regarding claim 9, Fagin is silent on the second needle. Utley teaches further comprising a second needle coupled to the handle and positioned adjacent to the first-mentioned needle (Figures 3 and 4; 32A and 32B). It would have been obvious to one of ordinary skill in the art to have modified Fagin with Utley because it is known in the art and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagin et al. (US 2008/0281313) in view of Utley et al. (US Patent No. 6139545) and Richmond et al. (US 2001/0010010) and Graber (US Patent No. 5190561) and Mock (US 2010/0076534) and in further view of Regan et al. (US Patent No. 8137285).
Regarding claim 4, Fagin in view of Utley is silent on the hemispherically shaped conductive tip. Regan teaches a stimulation probe with a conductive tip that is hemispherically shaped (Abstract). It would have been obvious to one of ordinary skill in the art to have modified Fagin in view of Utley with Regan because it is a simple design choice that does not provide any further function. Furthermore, the changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in .
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagin et al. (US 2008/0281313) in view of Utley et al. (US Patent No. 6139545) and Richmond et al. (US 2001/0010010) and Graber (US Patent No. 5190561) and Mock (US 2010/0076534) and in further view of Prass et al. (US Patent No. 6292701).
Regarding claim 10, Fagin is silent on the concentric bipolar configuration. Prass teaches wherein the needle is a concentric bipolar configuration covered by an insulating sheath extending from the handle to the conductive tip, the conductive tip forming a cathode and anode and characterized by an absence of the insulating sheath (Column 3, Lines 5-24). It would have been obvious to one of ordinary skill in the art to have modified Fagin with Prass because Prass teaches bipolar configurations as being known in the art (Column 3, Lines 5-24 of Prass).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagin et al. (US 2008/0281313) in view of Utley et al. (US Patent No. 6139545) and Richmond et al. (US 2001/0010010) and Graber (US Patent No. 5190561) and Mock (US 2010/0076534) and in further view of Sterrantino et al. (US 2006/0025702).
Regarding claim 12, Fagin view of Utley is silent on the use of a needle with a dissecting tip. Sterrantino teaches a stimulus dissector (72; Paragraph 0030). It would have been obvious to one of ordinary skill in the art to have modified Fagin in view of Utley with Sterrantino because Sterrantino teaches it as being known in the art and a design choice (Paragraph 0030 of Sterrantino).
Claims 13, 14, 16, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2004/0193146) In view of Fagin et al. (US 2008/0281313) and Utley et al. (US Patent No. 6139545) and Graber (US Patent No. 5190561) and Mock (US 2010/0076534).
claim 13, Lee teaches a surgical system (Abstract), comprising: a surgical robot configured to control an arm and instrument positioned at a distal end of the arm (Abstract; Paragraphs 0006, 0012, and 0222); 
Lee is silent on the specific use of probes as the surgical instruments.
Fagin teaches a sensing probe (8; 16) configured for laparoscopic introduction within a patient (Paragraphs 0004, 0020-0021); and 
a stimulation probe (20) configured for laparoscopic introduction (Paragraphs 0004 and 0022) into the patient to deliver stimulation energy to tissue, the stimulation probe including a proximal end connector (Paragraph 0018; interface between element 20 and element 18; not explicitly shown but would inherently exist), a flexible wire (wire shown in Figure 1 between element 20 and element 18), a handle with a cylindrical elongate portion with an outer surface (the non-patterned section of element 20 shown in Figure 1; Paragraphs 0004 and 0022) 
Fagin is silent on a needle extending from the distal end of the handle and terminating at a conductive tip, the needle having a needle diameter, the handle having a cylindrical elongate portion having a handle diameter greater than the needle diameter and a plurality of grooves.
Graber teaches a handle having a cylindrical elongate portion with an outer surface and two grooves forming a grasping portion, the two grooves formed into the outer surface of the cylindrically elongate portion as circular grooves about an axis of the cylindrically elongate portion (Figures 2 and 8; Column 3, Lines 46-57; two of circumferentially cut grooves 34). 
Utley teaches a needle (32) extending from the distal end of the handle (30) and terminating at a conductive tip (32A and 32B) the needle having a needle diameter, the handle having a cylindrical elongate portion with an outer surface having a handle diameter greater than the needle diameter (Figures 3 and 4). It would have been obvious to one of ordinary skill in the art to have modified Lee in view of Fagin with Utley because Utley teaches the design of the electrodes as being a design choice which one of ordinary skill in the art could determine (Column 5, Line 65-Column 6, Line 3).

Fagin in view of Graber are silent on there being only two grooves along the grasping portion. The applicant’s specification provides no specifical reasoning or critical functionality for the use of only having two grooves, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have only two grooves as desired by the user as a matter of routine engineering design choice.
It would have been obvious to one of ordinary skill in the art to have modified Lee in view of Fagin with Graber to increase the grip of the handle thus allowing easier manipulation of the tool (Column 3, Lines 46-57 of Graber).
It would have been obvious to one of ordinary skill in the art to have modified Lee with Fagin and Utley because the use of stimulation probes and sensing probes are known in the laparoscopy art (Paragraphs 0004-0006 of Fagin) and because Utley teaches the design of the electrodes as being a design choice which one of ordinary skill in the art could determine (Column 5, Line 65-Column 6, Line 3).
Lee in view of Fagin and Utley is silent on the needle being malleable. Mock teaches wherein the needle is malleable (Paragraph 0009). It would have been obvious to one of 
Regarding claim 14, Lee is silent on the probe. Fagin teaches wherein a portion of the flexible wire is external to the patient (Figures 1 and 4), wherein the handle and needle are positioned within an internal site of the patient such that the arm can grasp the handle and apply the conductive tip to tissue within the internal site (Paragraphs 0004 and 0022). It would have been obvious to one of ordinary skill in the art to have modified Lee with Fagin because the use of stimulation probes and sensing probes are known in the laparoscopy art (Paragraphs 0004-0006 of Fagin).
Regarding claim 16, Lee in view of Fagin is silent on the insulating sheath. Utley teaches wherein the needle is covered in an insulating sheath (36) extending from the handle to the conductive tip, wherein the conductive tip is characterized by an absence of the insulating material (Figures 3 and 4). It would have been obvious to one of ordinary skill in the art to have modified Lee in view of Fagin with Utley because it allows for more precise stimulation and helps prevent unnecessary stimulation (Column 6, Lines 18-23 of Utley).
Regarding claim 18, Lee in view of Fagin is silent on the dimensions of the probe. Utley teaches wherein the handle diameter is in a range of approximately 2-4 mm. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a handle diameter in a range of approximately 2-4 mm, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the handle diameter in a range of approximately 2-4 mm as desired by the user as a matter of routine engineering design choice.
Regarding claim 19, Lee in view of Fagin is silent on the dimensions of the probe. Utley teaches wherein the needle diameter is in the range of 0.5 mm to 1.5 mm. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a needle .
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2004/0193146) In view of Fagin et al. (US 2008/0281313) and Utley et al. (US Patent No. 6139545) and Graber (US Patent No. 5190561) and Mock (US 2010/0076534) and in further view of Richmond et al. (US 2001/0010010).
Regarding claim 15, Lee in view of Fagin is silent on the dimensions of the probe. Richmond teaches wherein the length is less than 2.0 centimeters (Paragraph 0039). Fagin is being used to teach a stimulation probe (20) for laparoscopic procedures that is being modified by Richmond to specifically teach a device used in laparoscopic procedures with a length of less than 3cm (Paragraph 0039 of Richmond).It would have been obvious to one of ordinary skill in the art to have modified Fagin with Richmond to have made the laparoscopic device of Fagin less than 2cm in length because it allows for easy laparoscopic procedures thereby allowing for noninvasive procedures (Paragraph 0039 of Richmond).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2004/0193146) In view of Fagin et al. (US 2008/0281313) and Utley et al. (US Patent No. 6139545) and Graber (US Patent No. 5190561) and Mock (US 2010/0076534) and in further view of Regan et al. (US Patent No. 8137285).
Regarding claim 17, Lee in view of Fagin and Utley is silent on the hemispherically shaped conductive tip. Regan teaches a stimulation probe with a conductive tip that is hemispherically shaped (Abstract). It would have been obvious to one of ordinary skill in the art to have modified Lee in view of Fagin and Utley because it is a simple design choice that does not provide any further function. Furthermore, the changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791